DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 3/22/22 has been entered.  Claims 1, 3-10, 12-19 remain pending.  Claims 1, 3-10, 12-18 have been amended.  Claims 2 and 11 have been canceled.  Claims 19 was added. Applicant's amendment to claims 1, 3-10, 12-19 have overcome the objections and/or 112 rejections set forth in the previous office action.  

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 2 and 8, Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. 
Regarding the limitations of claim 2 (now incorporated into independent claim 1 and 9), Applicant argues on page 12-14 that “Horanzy does not disclose or fairly suggest any conditioning of a detection signal provided by a current sensor circuit. Indeed, the load 112 is not tantamount, or even remotely similar, to a current sensor circuit; the load 112 is merely a load that receives a current”.
Examiner has carefully considered the Applicant’s arguments but respectfully disagrees.  Regarding claim 2 (now independent claim 1), Examiner has not likened the load 112 to a current sensor circuit.  Rather, the load current of load 112 is sensed by a resistor R1 in combination with the drive stage 114-1 as stated in Horanzy (See ¶ [0023]).  Horanzy specifically states that “Drive stage 114-1 senses the magnitude of the resistor current I.sub.R that flows out of the second end of sense resistor R1”.   Drive stage 114-1 of  circuit 114 senses the magnitude of the resistor current IR that flows out of the second end of sense resistor which is identical to the current flowing to the load 112. Therefore, the resistor R1 acts as a current sensor circuit in that it provides the load current to unit 114 for it to be detected and is therefore a current sensor circuit. Furthermore. it appears that Applicant’s own current sensor circuit (as evidenced by fig. 4, 304) is also a resistor circuit.
Applicant further argues “Moreover, any output of the load 112 — or sensed current input to the load 112 —is also not tantamount to a detection signal provided by a current sensor circuit.  In fact, according to Horanzy, the entirety of FIG. 1 illustrates “a current sense circuit 100,” which further supports the conclusion that the load 112 is not tantamount to the current sensor circuit of claim 1 and that Horanzy does not disclose or fairly suggest “a signal conditioning circuit, arranged between the current sensor circuit and the control circuit,” wherein the signal conditioning circuit is “configured to condition the detection value provided by the current sensor circuit,” as required to meet the limitations of amended claim 1”. 
As best understood, it appears that the Applicant is arguing that the load 112 is not a current sensor circuit and that the signal from the load 112 is not a detection signal. Examiner respectfully disagrees with Applicant’s conclusion.  First, Examiner has not stated that the load is a current sense circuit.  Rather, the sense resistor R1 is used to sense an input current to the load as stated in ¶[0023] of Horanzy, therefore being a current sensor circuit.  Secondly, the limitation of “detection signal provided by a current sensor circuit” is considered to be any signal that is provided by a circuit used in measuring a current. Since Resistor R1 is used to measure a current, the signal provided to circuit 114 by the resistor R1 is a detection signal. Circuit 114 is between the sense resistor R1 and processing unit 118 and is used to amplify the signal from the sense resistor R1 in order to provide the amplified signal to the processing unit 118.  An amplified signal is a conditioned signal since the signal is changed from its original form and therefore the circuit 114 is a signal conditioning unit. Furthermore, Applicant’s specification also states in ¶[0081] that the Applicant’s signal conditioning unit may be an amplification circuit.  Applicant has not specifically disclosed in the claims what the signal conditioning unit comprises.  Therefore, the limitation “signal conditioning unit” is given its broadest reasonable interpretation and is interpreted as a general circuit used to change signal characteristics for further processing which is taught by the circuit 114 of Horanzy.  It is for these reasons, that examiner maintains the rejection of claim 2. 
Regarding claim 3, 6, 7, 10-18, which depends on now amended claims 1 and 9, Applicant argues the limitations of claim 2 (now amended claim 1) are not taught by Horanzy.  Examiner disagrees for same reasons as provided above.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/22, 08/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/147591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of reference application. 
Re claim 1, the reference application discloses a current sensor circuit, comprising: a rectification circuit, configured to convert an AC current to a pulsed DC current (Claim 1 Lines 1-3); a power source conversion circuit containing an energy storage element, the power source conversion circuit connected to the rectification circuit and configured to store energy for the energy storage element based on the pulsed DC current during operation in a charging mode, and the power source conversion circuit configured to generate a power supply current based on a voltage of the energy storage element (Claim 1 lines 4-9); a mode switching circuit, connected to the rectification circuit, the mode switching circuit configured to be bypassed by the power source conversion circuit during operation in the charging mode, and configured to bypass the power source conversion circuit during operation in an energy release mode (Claim 1 lines 10-14); a current sensor circuit separately connected to the rectification circuit, the power source conversion circuit and the mode switching circuit, the current sensor circuit configured to detect a pulsed DC current flowing back from the power source conversion circuit or a pulsed DC current flowing back from the mode switching circuit (Claim 1 lines 15-20); and a control circuit, configured to acquire electrical energy from the power supply current, determine that operation is in the charging mode or the energy release mode based on the voltage of the energy storage element (Claim 1 lines 21-25), and acquire a detection value provided by the current sensor circuit (Claim 1 lines 26-27); and a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, the signal conditioning circuit configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor signal conditioning circuit (Claim 2).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horanzy, US 20160139187
Regarding claim 1, Liu discloses a current sensor circuit (Fig. 2), comprising: 
a rectification circuit (rectifying circuit 1), configured to convert an AC current to a pulsed DC current (inherent in rectifiers, AC is converted to DC); 
a power source conversion circuit containing an energy storage element (Capacitor 6), the power source conversion circuit connected to the rectification circuit and configured to store energy for the energy storage element based on the pulsed DC current during operation in a charging mode (“a direct current output by the rectifying circuit 1 of the energy to charge the super capacitor 6”), and the power source conversion circuit configured to generate a power supply current based on a voltage of the energy storage element (capacitor is charged and discharged which produces a current); 
a mode switching circuit connected to the rectification circuit (bypass switch 3, bypass switch control and driving circuit 9), the mode switching circuit configured to be bypassed by the power source conversion circuit during operation in the charging mode (bypass switch off in charging of capacitor 6, therefore it is bypassed), and configured to bypass the power source conversion circuit during operation in an energy release mode (when bypass switch 3 is on, current loop to rectifier 1 is formed and capacitor in floating); 
a current sensor circuit (current detection circuit 2), separately connected to the rectification circuit (as shown in fig. 2, current detection circuit 2 is connected to rectifying circuit 1), the power source conversion circuit and the mode switching circuit (as shown in fig. 2, current detection circuit 2 is connected to capacitor 2 and switch 3) , the current sensor circuit configured to detect a pulsed DC current flowing back from the power source conversion circuit or a pulsed DC current flowing back from the mode switching circuit (current detection circuit 2 sends signal based on current through a resistor; current through resistor is indicative of a current flowing from the capacitor and/or bypass switch 3); and 
a control circuit, configured to acquire electrical energy from the power supply current (Microprocessor 8), determine that operation is in the charging mode or the energy release mode based on the voltage of the energy storage element (Claim 10; voltage detection circuit 11 to DC voltage conversion circuit 4 outputs voltage to microprocessor 4 to determine charging state), and acquire a detection value provided by the current sensor circuit (See fig, 2; MP 8 connected to current detection circuit 2 to output current value).
Liu is silent in a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, the signal conditioning circuit configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor circuit. Horanzy teaches a signal conditioning circuit, arranged between a current sensor circuit and a control circuit (Fig. 1; 114 between load current and circuit 118), and configured to acquire electrical energy from a power supply current and configured to condition the detection value provided by the current sensor circuit (Fig. 1; 114 conditions current value).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the signal conditioning circuit as taught by Horzany into the controller of Liu for the benefit of amplifying and compensating the current signal so that inefficiencies due to a large current may be mitigated with a reasonable expectation of success (Background, Summary). 

Regarding claim 4, Liu discloses wherein the control circuit is configured to calculate an output value based on the detection value (Fig. 2; MP8 with Tx/Rx); and the current sensor circuit further includes: an output circuit, configured to output the output value by wired communication or wireless communication (Fig. 2; wireless communication circuit 7).
Regarding claim 5, Liu discloses wherein the mode switching circuit is arranged at a front end of the rectification circuit, or the mode switching circuit is arranged at a rear end of the rectification circuit (Fig. 2; bypass switch 3 at rear end of rectifier 2).
Regarding claim 8, Liu in view of Horanzy teaches the current sensor unit of claim 2.  Horanzy teaches wherein the signal conditioning circuit (Fig. 2; 114) includes: a first-stage operational amplifier circuit (214-1), including an operational amplifier (120) connected to the current sensor circuit (load 112 current with R1); a second-stage operational amplifier circuit (214-2 to 214-3), connected to an output end of the operational amplifier (as shown in fig. 1), wherein the second-stage operational amplifier circuit includes multiple operational amplifiers (amps 225, 230) connected in parallel, or the second-stage operational amplifier circuit includes multiple operational amplifiers connected in series (as shown, amplifier 225, 230 connected in series). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the signal conditioning circuit as taught by Horzany into the controller of Liu for the benefit of amplifying and compensating the current signal so that inefficiencies due to a large current may be mitigated with a reasonable expectation of success (Background, Summary).

Regarding claim 9, Liu discloses a current detection circuit (Fig. 2), comprising: 
a current transformer (CT 12), including a primary-side circuit and a secondary-side circuit (CT 12 has primary winding and secondary winding); a current sensor circuit, connected to an output terminal of the secondary-side circuit (secondary winding with connected elements 1-10 considered a current sensor unit), the current sensor circuit comprises: 
a rectification circuit (rectifying circuit 1), configured to convert an AC current output by the secondary-side circuit via the output terminal to a pulsed DC current (inherent in rectifiers, AC is converted to DC);
a power source conversion circuit including an energy storage element (Capacitor 6), a the power source conversion circuit connected to the rectification circuit and configured to store energy for the energy storage element based on the pulsed DC current during operation in a charging mode (“a direct current output by the rectifying circuit 1 of the energy to charge the super capacitor 6”) and  the a power source conversion circuit configured to generate a power supply current based on a voltage of the energy storage element(capacitor is charged and discharged which produces a current); 
a mode switching circuit (bypass switch 3, bypass switch control and driving circuit 9), connected to the rectification circuit, the mode switching circuit configured to be bypassed by the power source conversion circuit during operation in the charging mode (bypass switch off in charging of capacitor 6, therefore it is bypassed), and configured to bypass the power source conversion circuit during operation in an energy release mode (when bypass switch 3 is on, current loop to rectifier 1 is formed and capacitor in floating);  
a current sensor circuit (current detection circuit 2), separately connected to the rectification circuit (as shown in fig. 2), the power source conversion circuit and the mode switching circuit (current detection circuit 2 is connected to capacitor 2 and switch 3), the current sensor circuit configured to detect a pulsed DC current flowing back from the power source conversion circuit or a pulsed DC current flowing back from the mode switching circuit (current detection circuit 2 sends signal based on current through a resistor; current through resistor is indicative of a current flowing from the capacitor and/or bypass switch 3); 
a control circuit configured to acquire electrical energy from the power supply current (Microprocessor 8 acquires signal from detection element 2), determine that operation is in the charging mode or the energy release mode based on the voltage of the energy storage element (Claim 10; voltage detection circuit 11 to DC voltage conversion circuit 4 outputs voltage to microprocessor 4 to determine charging state), and acquire a detection value provided by the current sensor circuit (See fig, 2; MP 8 connected to current detection circuit 2 to output current value).
Liu is silent in a signal conditioning circuit, arranged between the current sensor circuit and the control circuit, and configured to acquire electrical energy from the power supply current and configured to condition the detection value provided by the current sensor circuit. Horanzy teaches a signal conditioning circuit, arranged between a current sensor circuit and a control circuit (Fig. 1; 114 between load current and circuit 118), and configured to acquire electrical energy from a power supply current and configured to condition the detection value provided by the current sensor circuit (Fig. 1; 114 conditions current value).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the signal conditioning circuit as taught by Horzany into the controller of Liu for the benefit of amplifying and compensating the current signal so that inefficiencies due to a large current may be mitigated with a reasonable expectation of success (Background, Summary). 

Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Shamir et al., US 20170030952
Regarding claim 3, Liu does not explicitly disclose wherein the control circuit is configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value, and determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value, wherein the first value is greater than the second value.  However, Shamir teaches wherein a control circuit is configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value (¶[0033] comparator 360 detects V.sub.1H on the sense capacitor 340 which is considered a first value to turn on switch 375 which discharges the capacitor 340 i.e. release mode), and determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value (¶[0033]; when comparator 360 detects low threshold V.sub.1L, discharge is suspended, therefore capacitor can be charged again), wherein the first value is greater than the second value (¶[0033]; high threshold is first value and low threshold is second value).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to provide a charge and discharge function as taught by Shamir into the device of Liu for effectively switching between charging and discharges modes in order to provide energy to the capacitor so that the stored energy can be used by other elements in the current sensor device. 
Regarding claim 10, Liu is silent wherein the control circuit is configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value, and to determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value, the first value being greater than the second value. However, Shamir teaches wherein a control circuit is configured to determine that operation is in the energy release mode upon the voltage of the energy storage element being greater than or equal to a first value (¶[0033] comparator 360 detects V.sub.1H on the sense capacitor 340 which is considered a first value to turn on switch 375 which discharges the capacitor 340 i.e. release mode), and determine that operation is in the charging mode upon the voltage of the energy storage element being less than or equal to a second value (¶[0033]; when comparator 360 detects low threshold V.sub.1L, discharge is suspended, therefore capacitor can be charged again), wherein the first value is greater than the second value (¶[0033]; high threshold is first value and low threshold is second value).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to provide a charge and discharge function as taught by Shamir into the device of Liu for effectively switching between charging and discharges modes in order to provide energy to the capacitor so that the stored energy can be used by other elements in the current sensor device. 
  
Claim 6, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Coutelou et al., US 9,423435
Regarding claim 6, Liu discloses wherein the rectification circuit comprises a full-bridge rectification circuit or a half-bridge rectification circuit but is silent wherein the rectification circuit includes: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or the half-bridge rectification circuit.  However, Coutelou discloses wherein a rectification circuit comprises: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or half-bridge rectification circuit (Fig. 3; diode 19 with protective resistor 18 being a voltage suppression element is parallel with rectifier bridge7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the surge protection circuit of Coutelou into the device of Liu since the expectation of success would be high in preventing disturbances on the primary winding from disturbing the operation of the current sensor device (Col. 5 lines 20-25).
Regarding claim 13, Liu discloses the current sensor unit of claim 4. Liu discloses wherein the rectification circuit includes a full-bridge rectification circuit or a half-bridge rectification circuit but is silent wherein the rectification circuit includes: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or the half-bridge rectification circuit. However, Coutelou discloses wherein a rectification circuit further comprises: a transient voltage suppression element, connected in parallel with a full-bridge rectification circuit or half-bridge rectification circuit (Fig. 3; diode 19 with protective resistor 18 being a voltage suppression element is parallel with rectifier bridge7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the surge protection circuit of Coutelou into the device of Liu since the expectation of success would be high in preventing disturbances on the primary winding from disturbing the operation of the current sensor device (Col. 5 lines 20-25).
Regarding claim 14, Liu discloses the current sensor unit of claim 5. Liu discloses wherein the rectification circuit includes a full-bridge rectification circuit or a half-bridge rectification circuit; but is silent wherein the rectification circuit includes: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or the half-bridge rectification circuit. However, Coutelou discloses wherein rectification circuit comprises: a transient voltage suppression element, connected in parallel with a full-bridge rectification circuit or half-bridge rectification circuit (Fig. 3; diode 19 with protective resistor 18 being a voltage suppression element is parallel with rectifier bridge7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the surge protection circuit of Coutelou into the device of Liu since the expectation of success would be high in preventing disturbances on the primary winding from disturbing the operation of the current sensor device (Col. 5 lines 20-25).

Claim 7, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Zhang, US 6,232,755
Regarding claim 7, Liu discloses wherein the power source conversion circuit further includes: an anti-return diode (Fig. 2; diode d1).  Liu is silent in a Buck circuit, connected to the anti-return diode; a first resistor, separately connected to the Buck circuit and the anti-return diode; and a second resistor, connected to the first resistor; wherein a connection point of the first resistor and second resistor is connected to a signal detection end of the control circuit.  However, Zhang discloses a in a Buck circuit (Fig.8; buck circuit 42a), connected to an anti-return diode (Fig. 8; diode 49 of circuit 42b is connected to the buck circuit 42a); a first resistor, separately connected to the Buck circuit and the anti-return diode (Fig. 8; resistor 70); and a second resistor, connected to the first resistor (resistor 72); wherein a connection point of the first resistor and second resistor is connected to a signal detection end of a control circuit (voltage Vp between 70 and 72 is connected to amplifier 68 considered a control circuit).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhang into the device of Liu for the benefit of achieving a faster response to load transient conditions with a reasonable expectation of success (as taught by Zhang, Col. 2 lines 15-60).
Regarding claim 17, Liu discloses the current sensor unit of claim 4. Liu discloses wherein the power source conversion circuit further includes: an anti-return diode (Fig. 2; diode d1).  Liu is silent in a Buck circuit, connected to the anti-return diode; a first resistor, separately connected to the Buck circuit and the anti-return diode; and a second resistor, connected to the first resistor; wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of the control circuit. However, Zhang discloses a Buck circuit (Fig.8; buck circuit 42a), connected to an anti-return diode (Fig. 8; diode 49 of circuit 42b is connected to the buck circuit 42a); a first resistor, separately connected to the Buck circuit and the anti-return diode, (Fig. 8; resistor 70); and a second resistor, connected to the first resistor (resistor 72); wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of a control circuit (voltage Vp between 70 and 72 is connected to amplifier 68 considered a control circuit).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhang into the device of Liu for the benefit of achieving a faster response to load transient conditions with a reasonable expectation of success (as taught by Zhang, Col. 2 lines 15-60).
Regarding claim 18, Liu discloses the current sensor unit of claim 5. Liu discloses wherein the power source conversion circuit further includes: an anti-return diode (Fig. 2; diode d1).  Liu is silent in a Buck circuit, connected to the anti-return diode; a first resistor, separately connected to the Buck circuit and the anti-return diode,; and a second resistor, connected to the first resistor; wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of the control circuit. However, Zhang discloses a Buck circuit (Fig.8; buck circuit 42a), connected to an anti-return diode (Fig. 8; diode 49 of circuit 42b is connected to the buck circuit 42a); a first resistor, separately connected to the Buck circuit and the anti-return diode, (Fig. 8; resistor 70); and a second resistor, connected to the first resistor (resistor 72); wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of a control circuit (voltage Vp between 70 and 72 is connected to amplifier 68 considered a control circuit).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhang into the device of Liu for the benefit of achieving a faster response to load transient conditions with a reasonable expectation of success (as taught by Zhang, Col. 2 lines 15-60).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Shamir et al., US 20170030952 in view of Coutelou et al., US 9,423435
Regarding claim 12, Liu as modified discloses the current sensor unit of claim 3. Liu as modified discloses wherein the rectification circuit includes a full-bridge rectification circuit or a half-bridge rectification circuit; but is silent wherein the rectification circuit includes: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or the half-bridge rectification circuit. However, Coutelou discloses wherein a rectification circuit includes: a transient voltage suppression element, connected in parallel with the full-bridge rectification circuit or half-bridge rectification circuit (Fig. 3; diode 19 with protective resistor 18 being a voltage suppression element is parallel with rectifier bridge7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the surge protection circuit of Coutelou into the device of Liu as modified since the expectation of success would be high in preventing disturbances on the primary winding from disturbing the operation of the current sensor device (Col. 5 lines 20-25).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Zhang, US 6,232,755
Regarding claim 15, Liu as modified discloses the current sensor unit of claim 1.  Liu discloses wherein the power source conversion circuit includes: an anti-return diode (Fig. 2; diode d1).  Liu is silent in a Buck circuit, connected to the anti-return diode; a first resistor, separately connected to the Buck circuit and the anti-return diode; and a second resistor, connected to the first resistor; wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of the control circuit. However, Zhang discloses a in a Buck circuit (Fig.8; buck circuit 42a), connected to an anti-return diode (Fig. 8; diode 49 of circuit 42b is connected to the buck circuit 42a); a first resistor, separately connected to the Buck circuit and the anti-return diode (Fig. 8; resistor 70); and a second resistor, connected to the first resistor (resistor 72); wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of a control circuit (voltage Vp between 70 and 72 is connected to amplifier 68 considered a control circuit).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhang into the device of Liu as modified for the benefit of achieving a faster response to load transient conditions with a reasonable expectation of success (as taught by Zhang, Col. 2 lines 15-60).
Claim16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., CN 106093674 in view of Horzany, US 20160139187 in view of Shamir et al., US 20170030952 in view of Zhang, US 6,232,755
Regarding claim 16, Liu as modified discloses the current sensor unit of claim 3. Liu discloses wherein the power source conversion circuit includes: an anti-return diode (Fig. 2; diode d1).  Liu is silent in a Buck circuit, connected to the anti-return diode; a first resistor, separately connected to the Buck circuit and the anti-return diode; and a second resistor, connected to the first resistor; wherein a connection point of the first resistor and the second resistor is connected to a signal detection end of the control circuit. However, Zhang discloses a in a Buck circuit (Fig.8; buck circuit 42a), connected to an anti-return diode (Fig. 8; diode 49 of circuit 42b is connected to the buck circuit 42a); a first resistor, separately connected to the Buck circuit and the anti-return diode (Fig. 8; resistor 70); and a second resistor, connected to the first resistor (resistor 72); wherein a connection point of the first resistor and second resistor is connected to a signal detection end of a control circuit (voltage Vp between 70 and 72 is connected to amplifier 68 considered a control circuit).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zhang into the device of Liu as modified for the benefit of achieving a faster response to load transient conditions with a reasonable expectation of success (as taught by Zhang, Col. 2 lines 15-60).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, prior art does not disclose: “wherein the second stage operational amplifier circuit includes multiple operational amplifiers connected in parallel” in combination with all the limitations of claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868